DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2020/0328023 Kim (“Kim”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to independent claim 1 and similarly recited claim 11, a coil component (Fig. 1: 10), comprising: a body having both end surfaces opposing each other in a length direction (Fig. 1: 50, ¶ 0032: body 50 includes a first surface 101 and a second surface 102 opposing each other in a length direction.); a support substrate disposed in the body (Fig. 1: 25); a coil portion disposed on the support substrate in a width direction of the body (Fig. 1: 42 or 44), and including first and second lead-out portions each exposed to a first surface and a second surface of the body opposing each other in a thickness direction of the body (Fig. 1: 62 and 64 oppose each other along z-axis.); and first and second external electrodes disposed on the first surface of the body (Fig. 1: 851, 852), spaced apart from each other (Fig. 1: 851 and 852 are depicted as spaced apart from each other), and respectively connected to one ends of the first and second lead-out portions exposed to the first surface of the body (¶ 0061), wherein a thickness of the body in the thickness direction is greater than a width of the body in the width direction (¶ 0033).

As to claim 2 and similarly recited claim 12, the coil component of claim 1, wherein each of the first and second lead-out portions penetrates the body in the thickness direction of the body (¶ 0062, see Fig. 1: 62 and 64 along y-axis.).

As to claim 3 and similarly recited claim 13, the coil component of claim 1, wherein the body has a core penetrating the support substrate and the coil portion in a direction parallel to the first surface of the body, and wherein the coil portion includes at least one turn with reference to the core on the support substrate (¶ 0057).

As to claim 4 and similarly recited claim 14, the coil component of claim 1, wherein the first and second lead-out portions are respectively exposed to the both end surfaces of the body (¶ 0007).

As to claim 5 and similarly recited claim 15, the coil component of claim 1, wherein each of the first and second lead-out portions is exposed only to the first surface and the second surface of the body among external surfaces of the body (¶ 0059).

As to claim 6 and similarly recited claim 16, the coil component of claim 1, wherein the first and second external electrodes extend from the first surface of the body onto the both end surfaces of the body, respectively (¶ 0084, 0101).

As to claim 7 and similarly recited claim 17, the coil component of claim 6, wherein the first and second external electrodes further extend from the both end surfaces, respectively, onto the second surface of the body (¶ 0084, 0101).
Allowable Subject Matter
Claims 8-10 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 and 18-20 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a coil component having the combinations of elements recited in and required by dependent claims 8, 9, 18, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851